Citation Nr: 1440836	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  14-15 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 1952. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a July 2014 Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran's wife accompanied him to the hearing, but did not provide any testimony.  A complete transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As an electrician's mate in the Navy, the Veteran was exposed to excessive noise from ship generators.

2.  The Veteran presently suffers from bilateral tinnitus.

3.   The evidence is at least in relative equipoise as to whether the tinnitus was incurred or aggravated in service noise exposure. 



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that he is entitled to service connection for tinnitus (ringing and buzzing in both ears) due to in-service noise exposure.  He asserts that as an electrician's mate he stood watch near his ship's power generator on a daily basis, which caused ringing and buzzing in his ears immediately following his generator watch duty and has continued over the last 60 years.  Despite the Veteran's reports, the Board acknowledges that the evidence of record regarding the etiology of the Veteran's tinnitus is scant.  Service treatment records do not show any complaints of, or treatment for, ringing in the ears while in service, and there is no record of any post-service complaints of, or treatment for, ringing until multiple decades following service.  Notwithstanding this absence of evidence, tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In evaluating the credibility of the Veteran's lay statements, the Board finds them consistent with the nature of the services he provided during activity duty.  The Veteran's DD-214 confirms the Veteran's work as an electrician's mate during service.  Electrician's mates on naval ships were responsible for maintaining a ship's electrical systems including the ship's power generators and would often stand watch over them as part of their regular duties.  Additionally, the Veteran has not appeared to embellish his accounts of ringing in his ears, accounts the Board also found credible.  

In determining a nexus between the in-service noise exposure and tinnitus, VA attempted to obtain a nexus opinion from the examiner who performed the July 2013 compensation and pension (C&P) examination.  The examiner considered the Veteran's in-service noise exposure as well as possible post-service noise exposure during employment as a steel mill worker.  However, the examiner could not make an opinion without resorting to speculation because of the absence of tinnitus in the service treatment records.  Without a medical opinion contrary to the Veteran's competent and credible lay statements, the Board finds the criteria for service connection have been met.  

With the Board granting the benefit sought on appeal in full, any error committed with respect to VA's duties to notify and assist and its duties associated with conducting hearings, is deemed harmless, and further discussion is moot.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


